Per Curiam.

There is no question involved in this appeal, save the position of the plaintiffs in regard to the check upon which the suit is brought. It would seem from the record that the. payee in the check, Louis Schneider, was presumptively a holder in due course. He indorsed it and gave it to Feldman, who, as between themselves, may, from circumstances, have held different rights in law. Feldman, as holder, soon after its receipt, transferred the check to the plaintiffs in payment of a precedent debt. The plaintiffs are not shown to have any knowledge of any equities existent between Schneider, the payee, and Feldman. They, thereforé, became holders in due course from that transfer, and also possessed of all the rights presumptively held by Louis Schneider, the payee.
Present: Scott, P. J., Beach and Fitzgerald, JJ.
Judgment affirmed, with costs.